       Case 4:19-cv-01751-DMR Document 37 Filed 08/13/19 Page 1 of 1




                          UNITED STATES DISTRICTCOURT
                          NORTHERNDISTRICTOFCALIFORNIA



PETER TODD

                               Plaintiffs)        ADR CERTIFICATIONBY
 V.


ISISAGORALOVECRUFT
                               Defendant(s)


Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:

      1) Read the handbook entitled "Alternative Dispute Resolution Procedures Handbook"
         (available at cand. uscourts. gov/adr).
      2) Discussedwitheachotherthe availabledisputeresolutionoptionsprovidedbythe Court
         andprivate entities; and
      3) Considered whether this case might benefit from ^ o^the available dispute resolution
         options.                                     _ /// ^
 Date:      August 13, 2019                       m=-
                                                                       Party
 Date:      August 13, 2019                      s/ Ben Rosenfeld
                                                                     Attorney

Counsel further certifies that he or she has discussedthe selection of an ADR process with
counsel for the other partiesto the case. Based on that discussion,the parties:
      a intend to stipulate to an ADR process

      B preferto discussADRselectionwiththe AssignedJudgeatthe casemanagement
         conference



       Date: August 13,2019                       s/ Ben Rosenfeld
                                                                     Attorney




  Important! E-file thisform in ECFusingeventname: "ADRCertification(ADRLR3-5 b) ofDiscussionofADR
  Options "



 FormADR-Cert rev. 1-15-2019
